                                                                                                                   -------~·------~



                                                                                                                             FILED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT CO                                                   CLERK U S f)lfTR!CT COURT
                                                                                                                    SOUTHERlll DIST~tC1 or CA~IFORNIA
                                                SOUTHERN DISTRJCT OF CALIFORNIA                                     BY                        DEPUTY

               UNITED STATES OF AMERICA                                          AMENDED JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)
                TAY CHRISTOPHER COOPER
                                                                                    Case Number:          18CR2208-DMS

                                                                                 C. Bradley Patton, Jeremy Warren, Katie Jenkins RET
                                                                                 Defendant's Attorney
REGISTRATION NO.                     69295298
igi Correction of Sentence for Clerial Mistake. JVTA Assessment clarification.

THE DEFENDANT:
IZl pleaded guilty to count(s)             1 of the Superseding Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                   Count
Title & Section                         Natnre of Offense                                                                         Nnmber(s)
18 USC 2252(a)(4)                       POSSESSION OF IMAGES OF MINORS ENGAGED IN                                                     IS
                                        SEXUALLY EXPLICIT CONDUCT




    The defendant is sentenced as provided in pages 2 through                              5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
lZI Count(s)       In Underlying Information                              is          dismissed on the motion of the United States.

IZJ Assessment: $100.00

     JVTA Assessment*: $5,000.00

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lZI No fine                       lZI Forfeiture pursuant to order filed                    10/18/2018                      , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of


                                                                                 December 14 2018



                                                                                 HON.~ABRAW
                                                                                 UNITED STATES DISTRJCT JUDGE




                                                                                                                                18CR2208-DMS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                 TAY CHRISTOPHER COOPER                                                  Judgment - Page 2 of 5
CASE NUMBER:               18CR2208-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWELVE (12) MONTHS AND ONE (1) DAY.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 181   The court makes the following recommendations to the Bureau of Prisons:
       Defendant be designated to FCI Terminal Island.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       181   on or before NOON on 1/25/2019.
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on




                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      18CR2208-DMS
      AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

      DEFENDANT:                    TAY CHRISTOPHER COOPER                                                                      Judgment - Page 3 of5
      CASE NUMBER:                  l 8CR2208-DMS

                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
SEVEN (7) YEARS.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September I 3, I 994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
            The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
            substance abuse. (Check, if applicable.)
lZl         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
            The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
lZl
            Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
            The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
            resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D           The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set forth in this judgment.
           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
       with any special conditions imposed.
                                          STANDARD CONDITIONS OF SUPERVISION
       I)   the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)   the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)   the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)   the defendant shall support his or her dependents and meet other family responsibilities;
       5)   the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
      6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
      7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
       y-----TueGefendant shaJ.1 not frequent places w ere contro e su stances are 1 eg y so , use , d1str1buted, or administered;
      9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
      10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
            observed in plain view of the probation officer;
      11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the pennission of
            the court; and
      13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confinn the defendant's compliance
            with such notification requirement.



                                                                                                                                    18CR2208-DMS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                TAY CHRISTOPHER COOPER                                                       Judgment - Page 4 of 5
CASE NUMBER:              18CR2208-DMS

                                   SPECIAL CONDITIONS OF SUPERVISION

   1.    Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any other
         electronic communications or data storage devices or media, and effects to search at any time, with or without a
         warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation of a
         condition of probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the
         officer's duties. l 8 U.S.C. 3563(b)(23); 3583(d)(3). Failure to submit to a search may be grounds ofrevocation;
         you shall warn any other residents that the premises may be subject to searches pursuant to this condition.
   2.    Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
         imposed by the court.
   3.    Not use or possess devices which can communicate data via modem or dedicated connection and may not have
         access to the Internet without prior approval from the court or the probation officer. The offender shall consent to
         the installation of systems that will enable the probation officer to monitor computer use on any computer owned
         or controlled by the offender. The offender shall pay for the cost of installation of the computer software.
   4.   Not associate with, or have any contact with any known sex offenders unless in an approved treatment and/or
         counseling setting.
   5.   Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or
        through any third-party communication, with the victim or victim's family, without approval of the probation
        officer.
   6.   Not accept or commence employment or volunteer activity without prior approval of the probation officer, and
        employment should be subject to continuous review and assessment by the probation officer.
   7.   Not possess or view any materials such as videos, magazines, photographs, computer images or other matter that
        depicts "sexually explicit conduct" involving children as defined by 18 U.S.C. 2256 (2) and/or "actual sexually
        explicit conduct" involving adults as defined by 18 U.S.C. 2257(h)(l), and not patronize any place where such
        materials or entertainment are the primary material or entertainment available.
   8.   Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
        completion of the ABEL assessment, at the direction of the court or probation officer. If deemed necessary by the
        treatment provider, that the offender participate and successfully complete an approved state-certified sex
        offender treatment program, including compliance with all lifestyle restrictions and treatment requirements of the
        program. The Court authorizes the release of the presentence report, and available psychological evaluations to
        the treatment provider, as approved by the probation officer. The offender will allow reciprocal release of
        information between the probation officer and the treatment provider. The offender may also be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based on
        ability to pay. Polygraph examinations may be used following completion of the formal treatment program as
          irecte y e probation officer in order to monitor adherence to the goals and objectives of treatment and as a
        part of the containment model.
  9.    Reside in a residence approved in advance by the probation officer, and any changes in residence shall be pre-
        approved by the probation officer




                                                                                                          18CR2208-DMS
 •

AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:              TAY CHRISTOPHER COOPER                                                  Judgment - Page 5 of 5
CASE NUMBER:            !8CR2208-DMS


                                            RESTITUTION

Pay restitution in the amount of $5,000.00 through the Clerk, U.S. District Court. Payment of restitution shall
be as directed in the Restitution Order filed 12/14/2018.

Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis.

              Victim                                         Amount
              "Lily" of the "Vicky" series                   $2,000.00
              "Pia" of the "Sweet Sugar" series               2,000.00
              "Jenny" of the "Jenny" series                     500.00
              Victims of the "Jan Socks" series                 500.00


The AUSA has the personal addresses belonging to each victim.

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
after the change occurs.




                                                                                                   18CR2208-DMS
